Citation Nr: 1207118	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-32 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida



THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided at Wuesthoff Memorial Hospital from January 20, 1994 to January 30, 1994.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to September 1977.

This matter case comes to the Board of Veterans Appeals (Board) on appeal from a July 2004 decision of the Department of Veterans Affairs (VA) Medical Center in Tampa, Florida (VAMC) that granted payment or reimbursement for medical expenses incurred as a result of emergency treatment rendered at Wuestoff Memorial Hospital from January 19, 2004 to January 20, 2004, and denied payment for the expenses sustained from January 20, 2004 to January 30, 2004.


FINDINGS OF FACT

1.  The Veteran was treated at Wuesthoff  Memorial Hospital from January 19 to January 30, 2004, for a nonservice-connected disability.

2.  The Veteran was found eligible for reimbursement for expenses from treatment rendered from January 19 to January 20, 2004, under the provisions of 38 C.F.R. § 17.1002.

3.  The medical evidence of record indicates that the Veteran could have been safely transferred to a VA facility on January 20, 2004, for continuation of treatment.


CONCLUSION OF LAW

The criteria for reimbursement for the cost of medical treatment provided at Wuesthoff Memorial Hospital from January 20, 1994 to January 30, 1994 is denied.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002);38 C.F.R. §§  17.52, 17.54, 17.1002 (pre and post January 20, 2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2010).  The claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  The law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

Notwithstanding the fact that such law is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for payment or reimbursement of medical expenses.  In this case, a letter sent to the Veteran in June 2010, as well as a June 2010 Statement of the Case, informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  It should be noted that the June 2010 Statement of the Case contains the amended provisions 38 U.S.C.A. § 1725 that were enacted in October 2008.   VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining private medical records, and providing the Veteran with the opportunity for a hearing.  Therefore, the Board finds that it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.

II.  Analysis

The Veteran is claiming reimbursement for treatment received at Wuesthoff Memorial Hospital from January 20 to January 30, 2004.  He essentially asserts that he was not stable for transfer on January 20, 2004 and that an emergency existed continuously until his discharge from the hospital on January 30, 2004.  

Hospital records from Wuesthoff Memorial Hospital show that the Veteran was initially seen on January 19, 2004, in the emergency department complaining of a three to four day history of shortness of breath and slight chest pain and a cough/cold.  These records also show that he was taken to the hospital by private vehicle (ambulatory).  An emergency department record of January 19, 2004, shows that the Veteran was to be admitted and that his condition at that time was "improved".  According to the hospital history and physical record, since the Veteran had an elevated "BNP", congestive heart failure would be presumed as a partial culprit of his problems; but an acute exacerbation of his chronic obstructive pulmonary disease (COPD) with a community acquired microorganism may have been the culprit that triggered it.  The assessment on this form includes shortness of breath, wheezing and expectoration, history of idiopathic dilated cardiomyopathy secondary to possible alcoholism, COPD, history of tracheomalacia, high blood pressure, alcoholism, smoker and obesity.  A consultation record dated in January 20, 2004, shows that the Veteran had a wheezing bronchospastic cough, but was in no significant distress.  This record also notes that a CT (computed tomography)-angiogram of the chest the previous night was negative for pulmonary embolism and was basically normal.  The impression given on this record was exacerbation of COPD.  The hospital records further show that the Veteran remained hospitalized until January 30, 2004. 

A VA telephone record progress note dated on January 23, 2004, shows that the Veteran called the facility the day before, on January 22, 2004, and that VA attempted to return the call on two occasions that morning, but the line was busy.  

In April 2010, the Veteran's records were reviewed by a VA physician who reported that the Veteran's symptoms upon admission were of a three to four day history of shortness of breath and slight chest pain and/or a cough/cold.  He also noted that the Veteran has a past medical history of COPD, ethanol abuse, cardiomyopathy and hypertension.  He revealed that findings from Wuesthoff Memorial History emergency department included mild congestive heart failure, normal EKG (electrocardiogram) (at least to the extent of no acute changes), normal vital signs (other than a slight increase in systolic blood pressure), and negative CT of chest to rule out pulmonary embolus.  He said that the Veteran was found to be in no acute distress and was alert, awake, oriented and cooperative.  He indicated that "perusal" of the hospital records show that the Veteran was stable on January 19, 2004, and January 20, 2004, and could have been transferred to the nearest VA hospital which was in Tampa, 139 miles away, mostly via interstate, on January 20, 2004.  This physician further stated that there was no evidence of attempts by Wuesthoff personnel to contact the VA hospital in Tampa for either admission or transfer, and that the only record found in this regard was a phone call placed by the Veteran to the VA hospital in Tampa personally on January 22, 2004.  The VA physician thus concluded in April 2010 that because the Veteran's condition was stable and no attempt had been made to notify or transfer him to VA, which was not an unreasonable distance involved in the transfer, he recommended approval of emergency department visit on January 19, 2004, which he said was certainly prudent with the Veteran's symptoms to seek the closest medical aid, but not after his stability on January 20, 2004.

There are two avenues for obtaining payment or reimbursement of the expenses of private medical care and are found under the statutory provisions of 38 U.S.C.A. §§ 1725 and 1728.  Specifically, § 1725 authorizes reimbursement for emergency treatment for eligible veterans with non-connected conditions, and § 1728 authorizes reimbursement for emergency treatment for eligible veterans with service-connected conditions.  These statutory provisions are implemented at 38 C.F.R. §§ 17.1000-17.1008 for eligible veterans with nonservice-connected conditions, and at 38 C.F.R. § 17.120 and § 17.121 for eligible veterans with service-connected conditions.  

On October 10, 2008, the Veterans' Mental Health and Other Care Improvement Act of 2008, Public Law 110-387, was enacted, and it made several amendments to our authority to reimburse for the cost of non-VA emergency care.  Section 402 of Public Law 110-387 amended the definition of "emergency treatment" in section 1725(f)(1), extending VA's payment authority until "such time as the veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility" made and documented reasonable attempts to transfer the veteran to a [VA] facility or other Federal facility."  Also, section 402(a)(1) amended section 1725(a)(1) by replacing the word "may" with the word "shall" in the first sentence.  This made the payment or reimbursement by VA of treatment non-discretionary, if the Veteran satisfied the requirements for such payment.  That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.

Effective January 20, 2012, amendments to the regulations concerning reimbursement of emergency hospital and medical services provided to eligible Veterans were made to implement provisions from section 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which, as noted above, revised 38 U.S.C. §§ 1725 and 1728.  See 76 Fed. Reg. 79,067, 79, 072 (December 21, 2011).

As a starting point, the Board points out that the Veteran does not claim nor does the evidence show that his treatment was due to a service-connected disability, or for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or that he is rated as permanently and totally disabled, or is participating in a rehabilitation program under 38 U.S.C. Ch. 31, such that he could be considered for reimbursement under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (2010).  Therefore, the Board must turn to the law regarding reimbursement for emergency services for non-service-connected disorders in non-VA facilities. 

To be eligible for reimbursement under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-10008, the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center; 

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of that emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider. 

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002 (effective January 20, 2012).

Regarding payment limitations, the following pertinent provisions apply under 38 C.F.R. § 17.1005:

(b) Except as provided in paragraph (c) of this section, VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinicians at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment:
	(1) Could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or
	(2) Could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.
(c) Claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergent treatment, only if:
	(1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and the transfer of the veteran was not accepted, and
	(2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or request transfer of the veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contracted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record.
	(d) If a stabilized veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the veteran up to the point of refusal of transfer by the veteran.

38 C.F.R. § 17.1005 (effective January 20, 2012).

The term stabilized means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the veteran is discharged or transferred to a VA or other Federal facility that VA has an agreement with to furnish health care services for veterans.  38 C.F.R. § 17.1001(d) (effective January 20, 2012).

In this case, there is no dispute that the Veteran was initially provided treatment for a medical emergency (for symptoms that included shortness of breath and chest pain), for which he was reimbursed; he was enrolled with the VA health care system; and that he is liable to the private facility for the cost of that treatment.  Further, the evidence indicates the Veteran has no other insurance, and no other third party which could be liable for the cost of the Veteran's treatment.  

The Veteran's claim for payment or reimbursement was denied for the period of hospitalization after January 19, 2004, based on a finding that the Veteran was stable to be transferred on January 20, 2004.  Thus, the essential assertion in this case is that the Veteran was not stable for transfer on January 20, 2004, and that an emergency existed continuously until his discharge from the hospital on January 30, 2004.  The substantive appeal of July 2010 asserts that the Veteran was admitted to the hospital after it was determined that in light of his history of congestive heart failure, he would need cardiac consultation, pulmonary consultation and intravenous steroids, intravenous antibiotics, inhaled eta therapy and diuretics.  The substantive appeal further notes that the Veteran had to placed on Lovenox prophylaxis for deep vein thrombosis and had a low level of Digoxin requiring an increase in his Digoxin level.  In addition, the substantive appeal notes that the Veteran did not begin feeling better until January 28, 2004, and was not taken off of oxygen until January 30, 2004.  

While the Board has considered and weighed the credible assertions above regarding the Veteran's course of medical treatment in the hospital, it does not find it persuasive as to why such treatment constituted a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility on January 20, 2004.  38 U.S.C.A. § 1725(d); 38 C.F.R. § 17.1005(b)(1).  Rather, the Board accords more probative weight to the April 2010 VA physician's opinion that the Veteran was stable for transfer to a VA medical facility on January 20, 2004.  The VA physician pointed out that though the Veteran was found by the emergency department to have mild congestive heart failure, he had a normal EKG at least to the extent of no acute changes, normal vital signs (other than a slight increase in systolic blood pressure), a negative CT of the chest to rule out pulmonary embolus.  He went on to state that the Veteran was found to be in no acute distress and was alert, awake, oriented and cooperative.  The VA physician's opinion that the Veteran was found to be stable on January 19, 2004 and January 20, 2004, is consistent with the January 19, 2004 emergency department record noting that the Veteran was "improved" at the time of his admission to the hospital, and with the impression noted on a consultation report dated January 20, 2004, of exacerbation of COPD.  Moreover, there is no contrary medical opinion on file that supports a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility on or after January 20, 2004.  

As to consideration of approval for continued, non-emergent treatment, the reviewing VA physician in April 2010 noted that there was no evidence of attempts by Wuesthoff personnel to contact the VA hospital in Tampa for either admission or transfer, and there is no contention otherwise.  Thus, approval under the provisions of 38 C.F.R. § 17.1005(c) is not warranted.

For the foregoing reasons, the Board finds that, for the period of hospitalization starting on January 20, 2004, the weight of evidence shows that the Veteran was stable to be transferred and is thus precluded from further reimbursement of medical expenses at a private hospital under 38 U.S.C.A. § 1725.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to payment or reimbursement for the cost of medical treatment provided at Wuesthoff Memorial Hospital from January 20, 1994 to January 30, 1994, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


